EXHIBIT News For Immediate Release Contact: October 22, 2009 Rick Honey (212) 878-1831 MINERALS TECHNOLOGIES REPORTS THIRD QUARTER EARNINGS PER SHARE OF $0.53, EXCLUDING SPECIAL ITEMS; REPORTED EARNINGS WERE $0.47 PER SHARE Company Records Sales of $234 Million, a 12-Percent Sequential Increase; Operating Income Increased 158 Percent over Second Quarter, Excluding Special Items Highlights: · Sequential improvement in sales in all major product lines - Refractories Segment sales increased 27 percent · Processed Minerals product line returns to profitability · Improvement in end markets of paper, steel and construction industries · Strong Cash Flow from Operations of $53 million for the quarter · Execution of second quarter restructuring program ahead of target NEW YORK, October 22— Minerals Technologies Inc. (NYSE: MTX) today reported third quarter diluted earnings per common share of $0.47 compared with a loss of $2.18 per share in the second quarter of 2009. Earnings per share, excluding special items from the company’s second quarter 2009 restructuring, were $0.53 compared to $0.15 per share in the second quarter. Net income for the quarter was $8.9 million compared to the $40.9 million net loss recorded in the second quarter of 2009 largely as a result of restructuring. “Our financial results improved significantly over the second quarter, with sales increasing across all of our major product lines, reflecting our best performance since the recession severely affected our operations in the fourth quarter of last year,” said Joseph C. Muscari, chairman and chief executive officer. “In addition, the restructuring program we announced in July is ahead of schedule to meet the projected $16 million to $20 million in annualized savings in 2010, and we have achieved near-term productivity improvements to better position the company for improved profitability.” Sequential Comparison The company's worldwide sales in the third quarter increased 12 percent to $234.3 million from $208.6 million in the second quarter. Income from operations was $12.8 million compared to a loss of $41.6 million in the second quarter.
